Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019, 04/28/2020, and 11/09/2021 were filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The disclosure is objected to because of the following informalities: the description in at least paragraphs [0050] – [0054], [0074], [0076], [0079], [0089] – [0090], [0112], [0114], [0117], [0124] wherein control operations “predicted” by a user are inconsistent with the description (such as in paragraph [0007]-[0008], [0013], [0045]-[0046], [0071]-[0072], [0075], [0080], [0083], [0087], [0122]) of control operations that are “preferred” by a user. The disclosure does not describe how a user is predicting any control operations, therefore Examiner is interpreting that the invention is directed to predicting which control operation corresponds to a user’s preference.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors the applicant may become aware of in the specification. Appropriate correction is required.

Claim Interpretation
Examiner notes the conditional limitations found in claims 1-4, 6, 10-13, and 15. As per MPEP 2111.04, and because claims 10-13 and 15 are method claims, the broadest reasonable interpretation of claims 10-13 and 15 requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. For system claims 1-4 and 6, having structure that performs a function, the broadest reasonable interpretation of that function which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. In the interest of compact prosecution, Examiner notes that the limitations of method claims 10-13 and 15 are contained in system claims 1-4 and 6 and therefore all claim limitations have been considered. However, should the scope of the claims change through future amendment such that the scope of the method claims differs from the scope of the system claims, Examiner notes that these sets of claims may be subject to different interpretations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 recites the limitation “performing the first control operation predicted by the first user”. There is insufficient antecedent basis for this limitation, as claim 1 recites “a first control operation preferred by a first user”.  It is not clear the first control operation predicted by the user in claim 2 is the same as the first control operation preferred by a first user in claim 1.  For purposes of examination, Examiner is interpreting that in claim 2, when the result of performing the first control operation is different than the result of performing a user’s preferred control operation, the system determines not to perform the first control operation.
Claim 3 recites the limitation “the first control operation predicted by the first user”. There is insufficient antecedent basis for this limitation, while claim 2 (which claim 3 depends on) recites “ the first control operation predicted by the first user”, as noted above, claim 1 (on which claim 2 depends) recites “a first control operation preferred by a first user”.  It is not clear the first control operation predicted by the user in claim 3 is the same as the first control operation preferred by a first user in claim 1.  For purposes of examination, Examiner is interpreting that in claim 3, having determined not to perform the first control operation, the system recommends information on a second control operation for obtaining a same result as the result of the control operation preferred by a user. 
Claim 5 recites the limitation “identify a control operation have a result of execution predicted by a user”.  It is unclear how a user is meant to predict a control operation. For purposes of examination, Examiner is interpreting that the system identifies a control operation having a result of execution preferred by a user, since claim 4 (on which claim 5 depends) recites establishing “a second control operation preferred by a second user”. 
The limitations in method claims 11-12 and 14 correspond to the limitations of system claims 2-3 and 5 and are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 101. Claims 1-6 and 9 are directed to a system and claims 10-15 and 18-20 are directed to method; therefore, claims 1-6, 9-15, and 18-20 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-6, 9-15, and 18-20 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
based on a context corresponding to the first control condition being detected, identify whether to perform the first control operation stored in the first device knowledge base based on a basic knowledge base that stores information on the context and information on the electronic device (mental process directed to observation, evaluation, judgment – a person could detect a context corresponding to a first control condition and identify whether to perform an operation based on the context in their mind, having observed contextual information in a knowledge base).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
an electronic device, comprising: a communication interface; a memory to store at least one command; and a processor connected to the communication interface and the memory (these are interpreted as generic computer components);
based on usage information of a first user using the electronic device, establish a first device knowledge base by obtaining a first control condition and a first control operation preferred by a first user (establishing a knowledge base by obtaining a first control condition and a first control operation is interpreted as data gathering),
and based on a result of the identification, control the electronic device (the broadest reasonable interpretation of controlling the electronic device includes sending a command to the device to perform an operation, which is interpreted as transmitting data). 
These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 1 recites the following additional elements:
an electronic device, comprising: a communication interface; a memory to store at least one command; and a processor connected to the communication interface and the memory (these are interpreted as generic computer components – see MPEP 2106.05(b)(I));
based on usage information of a first user using the electronic device, establish a first device knowledge base by obtaining a first control condition and a first control operation preferred by a first user (establishing a knowledge base by obtaining a first control condition and a first control operation is interpreted as data gathering – see MPEP 2106.05(g)),
and based on a result of the identification, control the electronic device (the broadest reasonable interpretation of controlling the electronic device includes sending a command to the device to perform an operation, which is interpreted as transmitting data – see MPEP 2106.05(d)(II)). 
These elements do not amount to significantly more.
Claim 10 is a method claim and its limitation is included in claim 1. The only difference is that claim 10 requires a method; therefore, claim 10 is rejected for the same reasons as claim 1.
The independent claims are not patent eligible.
Dependent claims 2-6, 9, 11-15, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 2:
Step 1: Claim 2 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
based on a result of performing the first control operation on the detected context based on the information on the context stored in the basic knowledge base being different from a result of performing the first control operation predicted by the first user, identify not to perform the first control operation (mental process directed to evaluation, judgement – a person could determine not to perform a control operation in their mind, having determined that the result of performing that operation would be different from the result of performing a user’s preferred operation (see the 112(b) rejection of claim 2 for interpretation of a preferred control operation)).
Step 2A, Prong 2: Claim 2 recites the following additional elements:
the electronic device and processor of claim 1. These are interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 2 recites the following additional elements:
the electronic device and processor of claim 1. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(b)).
	Claim 3:
Step 1: Claim 3 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the following abstract ideas:
based on identification not to perform the first control operation, recommend information on a second control operation for obtaining a same result as the result of performing the first control operation predicted by the first user on the context (mental process directed to evaluation, judgement – a person could recommend information on a second control operation that would obtain the same result as a control operation preferred by a user (see the 112(b) rejection of claim 3 for interpretation of a preferred control operation) in their mind, having decided not to perform a previous control operation).
Step 2A, Prong 2: Claim 3 recites the following additional elements:
the electronic device and processor of claim 2. These are interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 3 recites the following additional elements:
the electronic device and processor of claim 2. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(b)).
	Claim 4:
Step 1: Claim 4 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
based on a context corresponding to the first control condition and the second control condition being detected, identify one of the first control operation or the second control operation based on the basic knowledge base that stores the information on the context and the information on the electronic device (mental process directed to observation, evaluation, judgment – a person could detect a context corresponding to a control condition and identify whether to perform a first or second control operation based on the context in their mind, having observed contextual information in a knowledge base).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
the electronic device and processor of claim 1. These are interpreted as generic computer components, which does not amount to significantly more);
establish a second device knowledge base by obtaining a second control condition and a second control operation preferred by a second user based on usage information of a second user using the electronic device (establishing a knowledge base by obtaining a first control condition and a first control operation is interpreted as data gathering);
and execute the identified one of the first control operation or the second control operation (the broadest reasonable interpretation of controlling the electronic device includes sending a command to the device to perform an operation, which is interpreted as transmitting data). 
These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 4 recites the following additional elements:
the electronic device and processor of claim 1. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(b));
establishing a knowledge base by obtaining a first control condition and a first control operation is interpreted as data gathering – see MPEP 2106.05(g);
and execute the identified one of the first control operation or the second control operation (the broadest reasonable interpretation of controlling the electronic device includes sending a command to the device to perform an operation, which is interpreted as transmitting data – see MPEP 2106.05(d)(II)). 
These elements do not amount to significantly more.
	Claim 5:
Step 1: Claim 5 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
identify a result for performing the first control operation and a result for performing the second control operation on the sensed context based on the information on the context stored in the basic knowledge base (mental process directed to observation, evaluation – a person could identify a result of performing a first and second control operation in their mind, having observed context information on the operations from a knowledge base); 
and identify a control operation having a result of execution predicted by a user between the result of performing the first control operation and the result of performing the second control operation as a control operation to be executed by the electronic device (mental process directed to evaluation, judgement – a person could identify in their mind which control operation between a first and second control operation would have the result of a user’s preferred control operation (see the 112(b) rejection of claim 5 for interpretation of a user’s preferred control operation)).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
the electronic device and processor of claim 4. These are interpreted as generic computer components, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 5 recites the following additional elements:
the electronic device and processor of claim 4. These are interpreted as generic computer components, which does not amount to significantly more (see MPEP 2106.05(b)).
Claim 6:
Step 1: Claim 6 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 6 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 6 recites the following additional elements:
the electronic device and processor of claim 4, and a display (these are interpreted as generic computer components);
control the display to display a user interface (UI) for inputting a control condition and a control operation preferred by a user (a user interface for inputting data is interpreted as a means for selecting a particular data source or type of data to be manipulated); 
and based on a first control condition and a first control condition being set through the UI, establish the first device knowledge base based on information on the set first control condition and first control operation (establishing a knowledge base by obtaining a first control condition and a first control operation from a user interface is interpreted as data gathering). 
These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 6 recites the following additional elements:
the electronic device and processor of claim 4, and a display (these are interpreted as generic computer components – see MPEP 2106.05(b));
control the display to display a user interface (UI) for inputting a control condition and a control operation preferred by a user (a user interface for inputting data is interpreted as a means for selecting a particular data source or type of data to be manipulated – see MPEP 2106.05(g)); 
and based on a first control condition and a first control condition being set through the UI, establish the first device knowledge base based on information on the set first control condition and first control operation (establishing a knowledge base by obtaining a first control condition and a first control operation from a user interface is interpreted as data gathering – see MPEP 2106.05(g)). 
These elements do not amount to significantly more.
Claim 9:
Step 1: Claim 9 is directed to a system; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the abstract ideas from claim 1 on which it depends.
Step 2A, Prong 2: Claim 9 recites the following additional elements:
the electronic device and processor of claim 4, and a display (these are interpreted as generic computer components);
and the basic knowledge base is received from an external server, or stored at the time of manufacturing the electronic device (receiving and/or storing a knowledge base from an external server is interpreted as storing and retrieving data in memory);
and wherein the basic knowledge base stores the information on the electronic device in a form of at least one knowledge graph (storing a knowledge base in the form of a knowledge graph on the electronic device is interpreted as storing data in memory). 
These elements do not integrate the abstract idea into a practical application.
Step 2B: Claim 9 recites the following additional elements:
the electronic device and processor of claim 4, and a display (these are interpreted as generic computer components – see MPEP 2106.05(b));
and the basic knowledge base is received from an external server, or stored at the time of manufacturing the electronic device (receiving and/or storing a knowledge base from an external server is interpreted as storing and retrieving data in memory – see MPEP 2106.05(d)(II));
and wherein the basic knowledge base stores the information on the electronic device in a form of at least one knowledge graph (storing a knowledge base in the form of a knowledge graph on the electronic device is interpreted as storing data in memory – see MPEP 2106.05(d)(II)).
These elements do not amount to significantly more.
Claim 11 is a method claim and its limitation is included in claim 2. Claim 11 is rejected for the same reasons as claim 2.
Claim 12 is a method claim and its limitation is included in claim 3. Claim 12 is rejected for the same reasons as claim 3.
Claim 13 is a method claim and its limitation is included in claim 4. Claim 13 is rejected for the same reasons as claim 4.
Claim 14 is a method claim and its limitation is included in claim 5. Claim 14 is rejected for the same reasons as claim 5.
Claim 15 is a method claim and its limitation is included in claim 6. Claim 15 is rejected for the same reasons as claim 6.
Claim 18 is a method claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
	Claim 19:
Step 1: Claim 19 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim recites the abstract ideas from claim 10 on which it depends.
Step 2A, Prong 2: Claim 19 recites the following additional elements:
establishing at least one device knowledge base corresponding to each of a plurality of users based on usage information corresponding to each of the plurality of users that use the electronic device. Establishing a device knowledge base for a plurality of users based on usage information corresponding to the plurality of users is interpreted as data gathering, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 19 recites the following additional elements:
establishing at least one device knowledge base corresponding to each of a plurality of users based on usage information corresponding to each of the plurality of users that use the electronic device. Establishing a device knowledge base for a plurality of users based on usage information corresponding to the plurality of users is interpreted as data gathering, which does not amount to significantly more (see MPEP 2106.05(g)).
	Claim 20:
Step 1: Claim 20 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 20 recites the abstract ideas from claim 19 on which it depends.
Step 2A, Prong 2: Claim 20 recites the following additional elements:
the usage information includes: information on a control command input to the electronic device; and information on a context when the control command is input. This is interpreted as selection of a particular data source or type of data to be manipulated, which does not integrate the abstract idea into a practical application.
Step 2B: Claim 20 recites the following additional elements:
the usage information includes: information on a control command input to the electronic device; and information on a context when the control command is input. This is interpreted as selection of a particular data source or type of data to be manipulated, which does not amount to significantly more (see MPEP 2106.05(g)).	
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 7-8 and 16-17 are directed to a specific method of establishing a knowledge base by inputting usage information of a user to a trained artificial intelligence model in order to output a knowledge graph that contains information about relationships between control conditions and operations. As such, these claims do not contain any abstract ideas and are eligible under 35 U.S.C. 101.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al (US 10739733 B1, herein Saxena) in view of Sathish et al (US 20160103932 A1, herein Sathish).
Regarding claim 1, Saxena teaches an electronic device, comprising: a communication interface; a memory to store at least one command; and a processor connected to the communication interface and the memory (col. 2 lines 6-11 recite the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor), wherein the processor is configured to, by executing the at least one command:
establish a first device knowledge base by obtaining a first control condition and a first control operation preferred by a first user (fig. 2 and col. 10 lines 27-36 recite at 206, one or more automation rules are discovered based on the identified state(s) (i.e. a device knowledge base). For example, once it has been observed that an identified state (i.e. control condition) is correlated with a certain controllable device state/status/action (i.e. a control operation), a rule that places the controllable device into the associated state/status/action when the associated state is detected is created. Correlation between a determined state and a detected controllable device state/status/action may be identified and once the correlation reaches a threshold, an automation rule is dynamically created and/or updated (i.e. a knowledge base is created from control conditions and control operations)), 
based on a context corresponding to the first control condition being detected, identify whether to perform the first control operation stored in the first device knowledge base based on a basic knowledge base that stores information on the context and information on the electronic device (fig. 5 and col. 15 lines 40-47 recite at 502, a plurality of inputs that indicate states is received. For example, each input identifies an associated state of the input. In some embodiments, the received inputs correspond to automatically controlling a controllable device. For example, the states of the inputs are to be analyzed to determine a new control setting and an action is to be potentially performed to implement the new control setting on the controllable device (i.e. detecting context corresponding to a control condition). Col. 16 lines 45-51 recite at 504, based on the indicated states, a plurality of output candidates automatically controlling a controllable device is evaluated. For example, the indicated states are utilized as inputs to one or more evaluation rules discovered in 206 and invoked in 208 of FIG. 2 to automatically control the controllable device by at least in part identifying the output candidates and/or the desirability of the output candidates (i.e. using the knowledge base to identify the context of the control condition). Col. 19 lines 50-55 recites at 506, a selected output candidate is selected among the output candidates based on the evaluation. For example, an output that optimizes the optimization function is selected among the output candidates. In some embodiments, the selected output candidate specifies a selected configuration setting of a property of the controllable device (i.e. determining whether or not to perform a control operation based on the identified context from steps 504 and 506)), 
and based on a result of the identification, control the electronic device (fig. 5 and col. 20 lines 10-19 recite at 508, the selected output candidate is implemented. In some embodiments, an action associated with the selected output candidate is performed, if applicable. For example, if a controllable device configuration setting of the selected output candidate is a change from a current setting, the action is performed by providing an instruction to the controllable device to change to the controllable device configuration setting of the selected output candidate, if applicable, based on the output handling type of the selected output candidate (i.e. controlling the device, having identified whether or not to perform a control operation)).
However, Saxena does not explicitly teach using usage information of a first user using the electronic device to establish a device knowledge base.
Sathish teaches using usage information of a first user using the electronic device to establish a device knowledge base (para. [0055] recites referring to FIGS. 1A and 1B, the system 100 includes a first electronic device 102, one or more second electronic devices 104 (here after referred to as second electronic device 104), and a knowledge-based assistive network 106. The first electronic device 102 or the second electronic device 104 can be, for example and not limited to, a mobile phone, a smart phone, a Personal Digital Assistant (PDA), a tablet, a phablet, a computer, a communicator, or any other electronic device. Para. [0061] recites the first electronic device 102 or the second electronic device 104 can be configured to frequently monitor the usage information of the data sources. If it is determined that any update in the usage information is detected, then the knowledge cluster (i.e. the knowledge base) is updated by adding the semantic content or splitting the knowledge cluster or merging the knowledge cluster using an incremental model (i.e. using usage information from a user of a device to establish a knowledge base for the device and the user)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by including the device usage information for a specific user from Sathish as input data for identifying the device states from Saxena. Saxena and Sathish are both directed to building device knowledge graphs in order to automatically assist a device user, but while Saxena teaches using historical data and behavioral “usage” models, Saxena does not specifically teach using device usage information to establish a knowledge base for a given user and given device. One of ordinary skill would benefit from this combination, as the specific usage data from Sathish would provide more specific input data for the knowledge base in Saxena. This more specific input would allow for more accurate and robust behavior models, which would result in automation rules that are better tailored for a specific user.
Regarding claim 2, the combination of Saxena and Sathish teaches electronic device as claimed in claim 1, wherein the processor is further configured to, based on a result of performing the first control operation on the detected context based on the information on the context stored in the basic knowledge base being different from a result of performing the first control operation predicted by the first user (see the 112(b) rejection of claim 2 for interpretation of a user’s preferred control operation), identify not to perform the first control operation  (Saxena col. 16 line 53 – col. 17 line 12 recites a plurality of candidates for a controllable property setting of a controllable device (e.g., candidate settings of a property of the controllable device) is evaluated. Each output candidate is not only associated with a particular controllable property setting, it is associated with a particular output handling type. Example output handling types associated with performing an action to modify a controllable property of a controllable device include: performing the action (e.g., action performed without being subject to user interactive qualification), providing a warning that the action will be performed then performing the action (e.g., with a user interactive opportunity to cancel performing of the action), inquiring a user whether to perform the action (e.g., only performing the action if the user interactively confirms performing the action), deter mining that the user will likely manually perform the action (e.g., not performing action and waiting), and not performing the action (i.e. identifying not to perform the control operation). In some embodiments, the evaluation of the plurality of output candidates is based at least in part on automatically detected/learned and/or user/programmer specified preferences/rules. For example, which optimization function to utilize and/or values (e.g., optimization evaluation/expected values) that indicate preference/relationships between different configuration setting are automatically selected/determined using machine learning and/or preferences/rules (e.g., determined using the process of FIG. 4) (i.e. the system determines not to perform an identified control operation based on comparing that operation to a user’s preferred operations)).
Regarding claim 3, the combination of Saxena and Sathish teaches electronic device as claimed in claim 2, wherein the processor is further configured to, based on identification not to perform the first control operation, recommend information on a second control operation for obtaining a same result as the result of performing the first control operation predicted by (see the 112(b) rejection of claim 3 for interpretation of a user’s preferred control operation) the first user on the context (Saxena fig. 8 and col. 29 lines 10-15 recite at 802, a chance threshold of outputting a test output is identified. For example, when utilizing an optimization function to select the most optimal output (e.g., using the process of FIGS. 5 and/or 6), the selected output is selected based on determined candidate optimization evaluation values of the output candidates. Col. 29 lines 59-60 recite at 804, it is determined whether a selection criteria based on the identified chance threshold has been met. Col. 30 lines 3-5 recite If at 804 it is determined that the selection criteria has not been met, at 806 a selected output selected to be optimal using an optimization function is outputted (i.e. if a first control operation does not meet selection criteria, a second control operation for the same purpose is output)).
Regarding claim 4, the combination of Saxena and Sathish teaches electronic device as claimed in claim 1, wherein the processor is further configured to:
establish a second device knowledge base by obtaining a second control condition and a second control operation preferred by a second user based on usage information of a second user using the electronic device (Saxena col. 11 lines 12-25 recite a rule specific to a particular user but generalized to a broader area/region may be applied in different environments as the particular user travels to different environments with different graph models but with a same labeled area/region ( e.g., rule to turn on lights at night when the user enters a kitchen area can be applied across all kitchens visited by the user even though actual light devices and their configurations are different across different kitchens). In some embodiments, by allowing actions to be generalized to broader concepts using the graph model (e.g., generalized to broader location context), rule discovery may take place across various different types of deployment environments (e.g., by same user and/or different users) (i.e. a knowledge base can be established for multiple users, which would include a second user). Sathish para. [0056] recites one or more second electronic devices 104 can include one or more knowledge graphs 110(here after referred to as knowledge graph 110). The knowledge graph 110 represents the information of a second user associated with the second electronic device 104 (i.e. usage information obtained from a second user));
based on a context corresponding to the first control condition and the second control condition being detected (Saxena fig. 5 and col. 15 lines 40-47 recite at 502, a plurality of inputs that indicate states is received. For example, each input identifies an associated state of the input. In some embodiments, the received inputs correspond to automatically controlling a controllable device. For example, the states of the inputs are to be analyzed to determine a new control setting and an action is to be potentially performed to implement the new control setting on the controllable device. Col. 16 lines 46-47 recite at 504, based on the indicated states, a plurality of output candidates automatically controlling a controllable device is evaluated. Col. 16 lines 52-58 recite a plurality of output candidates is evaluated. For example, a plurality of candidates for a controllable property setting of a controllable device (e.g., candidate settings of a property of the controllable device) is evaluated. Each output candidate is not only associated with a particular controllable property setting, it is associated with a particular output handling type (i.e. context corresponding to multiple control conditions is detected)), identify one of the first control operation or the second control operation based on the basic knowledge base that stores the information on the context and the information on the electronic device (Saxena fig. 5 and col. 19 lines 50-60 recite at 506, a selected output candidate is selected among the output candidates based on the evaluation (i.e. identify one of the first or second control operations). For example, an output that optimizes the optimization function is selected among the output candidates. In some embodiments, the selected output candidate specifies a selected configuration setting of a property of the controllable device. In some embodiments, selecting the output includes selecting an output candidate based on a comparison of the output candidate optimization evaluation values (e.g., compare optimization evaluation values using the optimization function). Col. 19 line 64 – col. 20 line 9 recite by utilizing the optimization function, conflicts between automation correlations/policies/rules are resolved. For example, two or more automation correlations/policies/rules are to be activated because the received input state triggers these automation correlations/policies/rules, but they may specify conflicting controllable device settings that cannot be all implemented at the same time (e.g., one rule specifies an "on" configuration setting while another rule specifies an "off" configuration setting). By comparing various associated optimization values associated with each possible configuration setting, the most optimal configuration setting given the input states may be determined (i.e. selecting a specific control operation is based on using the knowledge base to evaluate the outcome of each control operation)); 
and execute the identified one of the first control operation or the second control operation (Saxena fig. 5 and col. 20 lines 10-19 recite at 508, the selected output candidate is implemented. In some embodiments, an action associated with the selected output candidate is performed, if applicable. For example, if a controllable device configuration setting of the selected output candidate is a change from a current setting, the action is performed by providing an instruction to the controllable device to change to the controllable device configuration setting of the selected output candidate, if applicable, based on the output handling type of the selected output candidate (i.e. controlling the device, having identified whether or not to perform one of the first or second control operations)).
Regarding claim 5, the combination of Saxena and Sathish teaches electronic device as claimed in claim 4, wherein the processor is further configured to:
identify a result for performing the first control operation and a result for performing the second control operation on the sensed context based on the information on the context stored in the basic knowledge base (Saxena fig. 6 and col. 21 lines 36-38 recite at 602, a candidate configuration setting of a controllable device property to be automatically controlled is selected for evaluation. Col. 22 lines 6-18 recite at 604, for each applicable input state, a component evaluation value for the selected candidate configuration setting is determined. For example, for each applicable input state of input states received in 502 of FIG. 5 to automatically control the property of the controllable networked device, the component evaluation value for the selected candidate configuration setting is determined. In some embodiments, there exists a data structure that stores for each different pair of input state and candidate output (e.g., for a particular configuration setting), a corresponding component evaluation value that quantifies the relationship between the input state and the candidate output (i.e. the result for performing at least a first and second control operation is identified). Col. 22 lines 30-33 recite the component evaluation value is determined based on the graph model. For example, properties of relevant edges between relevant nodes identify desirability of the selected candidate configuration setting (i.e. results of the control operations are identified using the knowledge base)); 
and identify a control operation having a result of execution predicted by a user (see the 112(b) rejection of claim 5 for interpretation of a user’s preferred control operation) between the result of performing the first control operation and the result of performing the second control operation as a control operation to be executed by the electronic device (Saxena col. 22 lines 18-29 recite the component evaluation value identifies the magnitude of the desirability of the selected candidate configuration setting for a particular input state. In some embodiments, the component evaluation value is based at least in part on automatically detected/learned and/or user/programmer specified preferences/rules. For example, which optimization function to utilize and/or component optimization evaluation/expected values that indicate preference/relationships between a particular configuration setting are automatically selected/determined using machine learning and/or preferences/rules (e.g., determined using the process of FIG. 4) (i.e. determining which control operation between a first and second control operation has a result that matches a user’s preferred result)).
Regarding claim 6, the combination of Saxena and Sathish teaches electronic device as claimed in claim 1, further comprising: a display, wherein the processor is further configured to: control the display to display a user interface (UI) for inputting a control condition and a control operation preferred by a user (Sathish para. [0013] recites in accordance with another aspect of the present disclosure, an electronic device includes a communication module, a display configured to display a user interface (UI), a touch sensitive unit configured to receive a user's touch input, and a processor. Saxena col. 3 lines 39-42 recite the user interactive qualification may be a prequalification of performing the action and a qualification indication from a user may allow or prevent execution of the action (Examiner’s Note: while Saxena does not specifically teach a specific user interface for hub 104 from fig. 1A, one of ordinary skill would understand that a user could use the UI from Sathish to perform the user interactions from Saxena)), 
and based on a first control condition and a first control condition being set through the UI, establish the first device knowledge base based on information on the set first control condition and first control operation (Saxena col. 16 lines 3-8 recite various scene modes (e.g., breakfast scene, sleeping scene, reading scene, movie scene, away mode, etc.) define a desired group of controllable device settings for a particular activity or status of one or more users. The scene mode may be manually specified by a user and/or automatically determined (i.e. the control conditions and operations in the knowledge base are influenced by user inputs)).
Regarding claim 7, the combination of Saxena and Sathish teaches electronic device as claimed in claim 1, wherein the processor is further configured to establish the device knowledge base by obtaining a knowledge graph including information in a relation between the first control condition and the first control operation preferred by the first user by inputting the usage information of the first user to a trained first artificial intelligence model (Saxena col. 12 lines 52-65 recite in some embodiments, an activity state of a subject is one of predefined activities that can be detected (e.g., detected based on observed/training data). In some embodiments, determining the candidate states includes identifying states based on a graph model (e.g., graph model shown in FIGS. 9A-9D). For example, received sensor data is given context and information related to the sensor data is identified based on the graph model (e.g., information/properties of edges connected to the node of the sensor that detected the data and information/properties of other nodes connected to the node of the sensor). Possible states may be identified and/or eliminated based on the graph model (i.e. control conditions and operations can be determined using a trained model)).
Regarding claim 8, the combination of Saxena and Sathish teaches electronic device as claimed in claim 7, wherein the first artificial intelligence model comprises an artificial intelligence model trained by using at least one of machine training, neural network, gene, deep-learning, or classification algorithm as an artificial intelligence algorithm (Saxena fig. 3 and col. 12 line 66 – col. 13 line 17 recites at 314, for each of the candidate states, a likelihood that the candidate state corresponds to a received sensor data is determined. For example, a probability that a received sensor data corresponds to a particular candidate state is determined. In some embodiments, the likelihood identifies a probability that the candidate state is the actual state given the sensor data. In some embodiments, this likelihood is determined using machine learning. For example, statistical and/or deep learning processing has been utilized to analyze a training data set of example associations between different sensor data and corresponding states to determine associated probabilities of association between different sensor data and different states. In some embodiments, the likelihood that the candidate state corresponds to the received sensor data is determined using a predetermined analysis algorithm. For example, a computer vision pattern recognition algorithm is utilized to analyze camera sensor data and the algorithm provides the likelihood. In some embodiments, the likelihood is determined using the graph model (i.e. the model uses machine learning training to build the knowledge graph from claim 7)).
Regarding claim 9, the combination of Saxena and Sathish teaches electronic device as claimed in claim 1, wherein the basic knowledge base is received from an external server, or stored at the time of manufacturing the electronic device (Saxena col. 4 lines 47-55 recite server 106 may be a part of a cloud computing infrastructure to process and/or store information associated with devices 102 to enable control and management of devices 102. In some embodiments, hub 104 functions as an interface and a control hub to automatically control devices 102. Although storage elements have not been explicitly shown in FIG. 1A, any of the shown components may include a local storage and/or access a locally connected and/or remote storage (i.e. an external server can store the knowledge base)), and wherein the basic knowledge base stores the information on the electronic device in a form of at least one knowledge graph (Saxena col. 4 lines 55-58 recite a local and/or remote storage stores an environment graph model that maps relationships among devices 102 and the physical deployment environment (i.e. the knowledge base is stored in the form of at least one knowledge graph)).
Claim 10 is a method claim and its limitation is included in claim 1. The only difference is that claim 10 requires a method (Saxena col. 2 lines 6-14 recite the invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor. In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques (i.e. methods)). Therefore, claim 10 is rejected for the same reasons as claim 1.
Claim 11 is a method claim and its limitation is included in claim 2. Claim 11 is rejected for the same reasons as claim 2.
Claim 12 is a method claim and its limitation is included in claim 3. Claim 12 is rejected for the same reasons as claim 3.
Claim 13 is a method claim and its limitation is included in claim 4. Claim 13 is rejected for the same reasons as claim 4.
Claim 14 is a method claim and its limitation is included in claim 5. Claim 14 is rejected for the same reasons as claim 5.
Claim 15 is a method claim and its limitation is included in claim 6. Claim 15 is rejected for the same reasons as claim 6.
Claim 16 is a method claim and its limitation is included in claim 7. Claim 16 is rejected for the same reasons as claim 7.
Claim 17 is a method claim and its limitation is included in claim 8. Claim 17 is rejected for the same reasons as claim 8.
Claim 18 is a method claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Regarding claim 19, the combination of Saxena and Sathish teaches the method according to claim 10, further comprising: establishing at least one device knowledge base corresponding to each of a plurality of users based on usage information corresponding to each of the plurality of users that use the electronic device (Sathish para. [0056] recites each electronic device can include a knowledge graph 108. In an embodiment, the knowledge graph 108 represents the information of respective user associated with the electronic device in the form of a graph that includes clusters (i.e., nodes), topics, sub-topics and keywords. One or more second electronic devices 104 can include one or more knowledge graphs 110 (here after referred to as knowledge graph 110). The knowledge graph 110 represents the information of a second user associated with the second electronic device 104 (i.e. each user of a plurality of users has a corresponding device knowledge base). Saxena col. 11 lines 20-25 recite in some embodiments, by allowing actions to be generalized to broader concepts using the graph model (e.g., generalized to broader location context), rule discovery may take place across various different types of deployment environments (e.g. by the same user and/or different users) (i.e. the knowledge graph can incorporate scenarios wherein multiple users may use the same device)).
Regarding claim 20, the combination of Saxena and Sathish teaches the method according to claim 19, wherein the usage information (Sathish para. [0057] recites the first electronic device 102 or the second electronic device 104 can be configured to dynamically collate usage information of one or more data sources associated with the user (i.e. usage information)) includes: information on a control command input to the electronic device; and information on a context when the control command is input (Saxena figs. 9A-9D and col. 31 lines 6-21 recite the graph model of the examples is hierarchical and a node at one level may represent one or more nodes and edges in a lower level that inherit properties of the higher level node. Edges may exist across levels and between nodes of different hierarchical levels/groupings. Each node may be associated with one or more properties that each identify a description (i.e. a description may correspond to a control command context), a configuration, a setting (i.e. a configuration and/or a setting correspond to control commands), an identification, and/or any other property about the node. Each edge may be associated with one or more properties that identify a relationship between the nodes connected by the edge. For example, relationships that identify a physical location/property (e.g., physical connection type edge), a functional property (e.g., functional connection type edge), a behavioral property (e.g., behavioral activity connection type edge), and/or any other relationship property are identified as a property of an edge. Col. 31 lines 53-56 recite behavioral edge properties may be associated with activities (e.g., a person may be working in the dining room but his "usage" of the area would include the adjoining living room) (i.e. node and edge data is directed to behavioral usage data of a user)).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Smart HVAC Control in IoT: Energy Consumption Minimization with User Comfort Constraints” (Serra et al) teaches an energy scheduling method that minimizes the energy consumption cost and takes into account the energy price and a set of comfort constraints according to user’s preferences for a given room.
“Energy efficiency in smart building: a comfort aware approach based on Social Internet of Things” (Marche et al) teaches a Smart HVAC system where a trade-off between energy costs and thermal comfort of users is based on a social internet of things interaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           

	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121